Citation Nr: 0127809	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  93-24 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than November 8, 
1997, for the grant of a 10 percent evaluation for painful 
scar, postoperative varicocele.

2.  Entitlement to an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1), for postoperative 
varicocele ilio-inguinal nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to December 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 1993 and December 1997 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the April 
1993 rating decision, the RO granted service connection for 
left varicocele, Grade III, and assigned a 10 percent 
evaluation, effective December 4, 1992.  In the December 1997 
rating decision, the RO granted a 10 percent evaluation for a 
painful scar, postoperative varicocele.

In October 1995, the Board remanded the claim of entitlement 
to an initial evaluation in excess of 10 percent for 
postoperative varicocele ilio-inguinal nerve to the RO for it 
to consider a change in the rating criteria for diseases of 
the genitourinary system.

In April 1998, the Board remanded the issue of entitlement to 
an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1) to the RO for it to consider whether 
the veteran's service-connected postoperative varicocele 
ilio-inguinal nerve warranted an extraschedular evaluation.

In September 2000, the Board remanded both claims on the 
title page, as the veteran had submitted additional evidence 
to the Board without a waiver of initial review by the RO.  
See 38 C.F.R. § 20.1304(c) (2001).

The case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  Service connection for grade III left varicocele was 
granted, effective December 4, 1992.

2.  The veteran underwent a left varicocelectomy related to 
his service-connected grade III left varicocele at a VA 
facility in September 1995.

3.  In an October 3, 1996, VA outpatient treatment report, 
the VA examiner noted that the veteran had a tender scar in 
his left lower quadrant.  

4.  The competent and probative evidence in this case fails 
to show that the veteran's postoperative varicocele ilio-
inguinal nerve causes marked interference with his 
employment, or requires frequent periods of hospitalization, 
or otherwise results in an unusual disability picture 
rendering impractical the use of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 3, 1996, 
for the grant of a 10 percent evaluation for painful scar, 
postoperative varicocele, have been met.  38 U.S.C.A. 
§§ 5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.157, 3.400 (2001).

2.  The criteria for an extraschedular compensable evaluation 
for postoperative varicocele ilio-inguinal nerve have not 
been met.  38 U.S.C.A. §§ 5103A, 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.321(b)(1) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A January 1993 VA examination report shows the veteran 
reported severe pain in his left scrotum.  Examination 
revealed moderate swelling of the left spermatic cord and 
vein which became very painful when palpated.  Both testicles 
were negative to pathology and the veteran had good control 
of his bladder and urination frequency.  There were no scars 
and pain caused the veteran to move slowly when getting up 
from a sitting position.  The diagnosis was swelling of the 
left spermatic cord and vein.

Later that month, the veteran completed a full examination 
worksheet and reported a history of groin trauma, a left 
varicocele, and scrotum pain.  He also reported that the pain 
in his left scrotum made him unable to perform heavy lifting.  
He indicated that these disabilities had not prevented him 
from performing everyday activities.  It was reported that 
the veteran had a left varicocele.

A March 1993 VA ultrasound examination of the veteran's 
scrotum revealed testicles of normal size, configuration, and 
echo pattern.  There were no intrinsic testicular masses, but 
a prominent varicocele was present on the left.  No other 
paratesticular abnormalities were reported, and there was no 
evidence of hydrocele.  The impression was prominent left 
varicocele, otherwise negative.

An August 1995 VA outpatient treatment report shows the 
veteran was seen with left groin pain.  The examiner noted 
the veteran was going to be undergoing an elective 
varicocelectomy in September 1995.

A September 1995 VA hospitalization summary report shows the 
veteran underwent a left varicocelectomy.  He was admitted on 
the 27th and released on the 28th.  The VA examiner estimated 
the period of convalescence to be two weeks.

A September 28, 1995, VA treatment report shows that the 
examiner noted the veteran's incision site had no evidence of 
infection present.

An October 1995 VA outpatient treatment report shows the 
veteran reported that he still felt pain in his left 
testicle.  Examination revealed a marginal well healed left 
incision and venous plexus that was slightly tender to 
palpation.  The assessment was that the veteran was doing 
well with his post status varicocelectomy and that he should 
return for a follow up visit in one month.

A November 1995 VA outpatient treatment report shows the 
veteran reported that the swelling and pain in his left 
scrotum had not changed since surgery.  He indicated that he 
used Motrin and Tylenol to ease the pain.  The veteran stated 
he had a sharp pain on the left side and nocturia that was 
intermittent in frequency and urgency.  He indicated that he 
had not had any sexual activity because of increased pain on 
erection.  Examination of the left testicle revealed swelling 
with no erythema, rash, or masses.  The examiner stated there 
was moderate tenderness to palpation with epididymal 
swelling.  There were no masses on transillumination.  The 
assessment was scrotal swelling.

A subsequent November 1995 VA outpatient treatment report 
shows the veteran reported swelling and tenderness in the 
left testicle, scrotum pain, urinary hesitancy and dysuria.  
Genitourinary examination revealed a lowered left testicle 
which was enlarged and tender to palpation.  A prominent left 
epididymitis was also reported.  The assessment was to rule 
out epididymitis and that the veteran would need to continue 
to use Percocet and Motrin for his chronic pain.

A November 1995 VA outpatient treatment report shows the 
veteran reported he still had a left varicocele, scrotum, and 
inguinal pain.  The veteran noted that the pain increased in 
the cold weather.  The assessment was scrotal inguinal pain 
status post varicocelectomy.

A January 1996 VA outpatient record shows the veteran still 
had significant orchitis.  Examination of the left testicle 
revealed a left varicocele and a questionable thickening over 
the epididymis.

A February 1996 VA examination report shows the veteran 
reported continued pain to his left testicle and tenderness, 
especially with activity.  Examination revealed descended 
testicles times two.  No visual varicocele was reported.  
Dilation and vascular plexus were high up in the cord area.  
Tenderness was reported in the cord area.  The epididymis was 
palpable and normal bilaterally and there were no nodules on 
the testicles.  Diagnostic clinical tests revealed normal 
testicle parenchyma and size with a normal flow bilaterally.  
There was an enlarged confluent vasculature structure 
superior to the left testicle.  The assessment was grade 3 
left varicocele which appeared resolved in the spermatic 
cord.  It was reported that there was some palpable cystic 
feeling up high near the inguinal incision.

A February 1996 VA outpatient treatment report shows the 
veteran reported that he still experienced pain status post 
the varicocelectomy.  He indicated that the pain had 
increased in severity and that his scrotum was still swollen.  
The veteran stated he felt pain on the top of his testicle 
and on the left flank.  Examination revealed a swollen and 
tender epididymis.  The impression was chronic left 
epididymitis.

A March 1996 VA outpatient treatment report shows the veteran 
reported chronic testicular pain, which became worse when it 
was cold and improved when it was warm.  He indicated that 
pain was well controlled with Percocet and that he had become 
much better since he was less active in school.  Examination 
revealed a still swollen and tender left epididymis and a 
recurrent left varicocele.  The assessment was a left 
varicocele with chronic testicular pain.  A March 1996 VA 
ultrasound examination revealed that the right kidney 
measured 10.5cm, and the left kidney measured 10.4cm.  There 
was no evidence of hydronephrosis, masses, stones, or cysts 
on either kidney.  The impression was an unremarkable renal 
ultrasound.

The veteran testified at an RO hearing in September 1996.  He 
stated he was in a lot of pain on a daily basis and could not 
lift heavy objects or have sexual intercourse.  He reported 
that he could not get enough sleep due to the pain and 
swelling.  He indicated that his medication no longer helped 
ease the pain, as he had taken it for so long.  He reported 
that he could not run and that he had to wear special drawers 
because the left side of his groin area was larger than the 
right.  

The veteran stated he was unable to lift anything heavy and 
had to take lesser jobs at work because of this.  He reported 
that he had to miss work a lot because of the pain.  The 
veteran testified he believed that his surgery should have 
been performed in the testicle area rather than in the 
abdomen area.  He indicated that a Dr. Donalson had advised 
him that another surgery would require the removal of his 
testicle and the varicocele.  The veteran stated that his 
left testicle had been swollen for the last four years.  He 
indicated that he was unsure whether his testicle had been 
impaired as far as functioning goes.  The veteran stated he 
had no problem urinating or with leakage and that his problem 
was only with the pain in his testicle and varicocele.  

The veteran's mother testified that she was concerned about 
the veteran's welfare as she would not always be there to 
take care of him.  She indicated that the veteran's condition 
had prevented him from obtaining well-paying employment.

A September 1996 VA outpatient treatment report shows the 
veteran was seen with chronic pain in his left testicle.  He 
noted he had been offered to have additional surgery, which 
he stated he did not want to do.  The examiner entered an 
assessment of chronic epididymis pain with recurrent left 
varicocele.

An October 3, 1996, VA outpatient treatment report shows the 
veteran reported chronic testicular pain on the left side and 
stated he now had pain in his left lower quadrant.  Physical 
examination revealed a tender scar without guarding or 
rebound.  A left varicocele was noted, but no testicular 
masses were found.  The examiner entered a diagnosis of 
chronic testicular pain.

A January 1997 VA outpatient treatment report shows the 
veteran complained of left lower pelvic pain, which the 
examiner stated was the surgery site.  The assessment was 
epididymal pain.

A March 1997 VA outpatient treatment report shows the veteran 
reported he had blood in his urine and that he had burning 
upon urination.  He stated he continued to have left flank 
pain associated with lifting.  The examiner stated the 
veteran had a prominent left varicocele present, but noted 
there was no hernia present.

A February 1997 VA outpatient treatment report shows the 
veteran complained of pain in the site of the incision.  The 
assessment was painful varicocele.

A November 1997 VA peripheral nerves examination report shows 
the veteran reported chronic groin pain.  Physical 
examination revealed a left inguinal well-healed scar.  The 
examiner noted there was some tenderness along the nodule 
located about one centimeter medial to the scar.  He stated 
the veteran had hypoesthesia above the site of the scar.  The 
veteran had a soft mass present in his testes, which the 
examiner stated was mildly tender to palpation.  The 
assessment was a varicocele of the left testis.  The examiner 
noted the veteran's service-connected disability was 
impairing his lift activities, as the veteran had reported he 
was unable to carry out normal sexual relations secondary to 
the pain.

A November 1997 VA examination report shows the veteran 
reported left testicular discomfort.  He denied any 
significant urological complaints.  Physical examination 
revealed a recurrent left varicocele.  The assessment was 
recurrent left varicocele.

VA outpatient treatment reports from January 1998 to 
September 1999 show continued treatment for pain in the left 
testicle and left groin area.

A November 1998 statement from a VA physician states the 
veteran had been seen suffering from chronic left inguinal 
pain as a result of the initial injury.

An April 2001 VA outpatient treatment report shows that the 
veteran complained of pain in his left side for the past 10 
years.  The examiner stated that a nerve block had been done 
recently and that the veteran complained that the pain did 
not improve.  

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the June 1998 supplemental statement of the 
case, the RO provided the veteran with the regulation that 
applied to an extraschedular evaluation and explained its 
reasons and bases why the veteran was not entitled to such 
evaluation.  In the February 2000 statement of the case, the 
RO provided the veteran with the regulations that apply to 
effective dates and explained its reasons and bases for 
assigning the effective date of November 8, 1997.  The RO 
provided additional reasons and bases for its determinations 
of both claims in April 2000, January 2001, and June 2001 
supplemental statements of the case.

The Board is aware that there may be some confusion related 
to the issue of entitlement to an earlier effective date for 
the grant of a 10 percent evaluation for the residual scar 
from the left varicocelectomy.  The RO has labeled the issue 
as "entitlement to an earlier effective date of the award of 
service connection for painful scar, postoperative 
varicocele," where as the Board finds that such issue is 
entitlement to an earlier effective date for an increased 
evaluation.  However, the RO, in its reasons and bases, 
explained why a compensable evaluation for the scar was not 
warranted prior to November 1997.  The RO noted that to grant 
service connection for the scar at a noncompensable 
evaluation prior to November 1997 would not assist the 
veteran in obtaining additional compensation.  The Board 
finds that the veteran has not been prejudiced by the RO's 
mischaracterization, as the RO's analysis is the same as it 
would be had it characterized the issue properly.  Stated 
differently, even if service connection was granted prior to 
November 1997, the RO determined that a compensable 
evaluation was not warranted until November 8, 1997.  Thus, 
even if the Board remanded the issue back to the RO to 
consider it as entitlement to an earlier effective date for a 
compensable evaluation for the scar, the RO's analysis would 
be the same, and the veteran would not receive additional 
compensation.  The Board notes that it is granting an earlier 
effective date in this decision for the 10 percent evaluation 
for the scar, which further substantiates its determination 
that the veteran has not been prejudiced by the RO's 
mischaracterization.

Correspondence copies of all the above-discussed 
determinations were mailed to the veteran's accredited 
representative, the Disabled American Veterans.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the veteran has reported having received 
treatment at the VA facility in Tampa, Florida.  The record 
reflects that the veteran has submitted some of his VA 
treatment records.  The record further reflects that the RO 
did a thorough job in requesting up-to-date treatment records 
from that facility on a regular basis.  Of record are VA 
treatment records from 1993 (which is right after the veteran 
was discharged from service in December 1992) to April 2001.  
In June 2001, the veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to the VA, 
stating that he had received treatment from the VA facility 
in Tampa, Florida, from 1997 to April 2001.  The record 
clearly reflects that such records have been obtained and 
associated with the claims file.  The last dated VA treatment 
record in the claims file is dated April 24, 2001.  Thus, the 
Board need not remand to obtain additional VA treatment 
records, as all the VA treatment records are in the claims 
file.  The veteran has not alleged that there are any 
additional medical records related to treatment for his 
service-connected disability that have not been associated 
with the claims file.  Finally, in accordance with its duty 
to assist, the RO had the veteran undergo VA examinations 
related to his claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  The record 
shows that in June 2001, the RO wrote to the veteran 
informing him of the new VCAA regulations.  Consequently, the 
case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria & Analysis

A.  Effective Date

The earliest effective date for an increased evaluation is 
that which is factually ascertainable that an increase in 
disability has occurred if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of claim.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400(o)(1) and (2) (2001); see Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).

Under 38 C.F.R. § 3.157(b) (2001), once a claim for 
compensation has been allowed, receipt of a VA outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits.  The 
date on the VA outpatient or hospital examination will be 
accepted as the date of claim.  See id.

When the RO granted the 10 percent evaluation for the painful 
scar, postoperative varicocele, in the December 1997 rating 
decision, it chose an effective date of November 8, 1997, the 
date of a VA examination in which the examiner noted that the 
scar was tender.  In the February 2000 statement of the case, 
the RO determined that there was no earlier date to establish 
that the veteran's scar had caused a "disability" to 
warrant a 10 percent evaluation prior to November 8, 1997.  
See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).

As stated previously, there may be some confusion related to 
the issue of entitlement to an earlier effective date for the 
grant of a 10 percent evaluation for the residual scar from 
the left varicocelectomy.  The RO has labeled the issue as 
"entitlement to an earlier effective date of the award of 
service connection for painful scar, postoperative 
varicocele."  The rules regarding entitlement to an earlier 
effective date for the grant of service connection are 
different than those that would address entitlement to an 
earlier effective date for an increased evaluation of a 
service-connected disability.

The Board has chosen to consider the veteran's claim for an 
earlier effective date for the grant of the 10 percent 
evaluation for the residual scar to be that of a claim for an 
increased evaluation.  The veteran was granted service 
connection for a Grade III left varicocele, effective 
December 4, 1992.  In September 1995, he underwent a left 
varicocelectomy at a VA facility.  The surgery included 
making an incision in the veteran's left inguinal area.  
Following the surgery, the RO reclassified the service-
connected disability as postoperative left varicocele, Grade 
III.  Thus, the Board finds that the scar must have been 
included in the veteran's service-connected disability, as it 
was created during surgery for a service-connected 
disability.  

With that in mind, the Board notes again that under 38 C.F.R. 
§ 3.157(b)(1), once a claim for compensation has been 
allowed, receipt of a VA outpatient or hospital examination 
or admission to a VA hospital will be accepted as an informal 
claim for increased benefits.  The date on the VA outpatient 
or hospital examination will be accepted as the date of 
claim.  Id.  Stated differently, in cases where service 
connection for a particular disability has already been 
established and a VA medical record shows that treatment has 
been provided for that disability, and contains sufficient 
information, that such would justify an assumption by VA that 
the veteran was seeking increased compensation for that 
disability.

Here, the veteran was seen at a VA facility on October 3, 
1996.  He complained of left lower quadrant pain.  The 
examiner made a specific finding that the veteran had a 
tender scar.  The Board finds that this VA outpatient 
treatment report provided sufficient evidence to show that 
the veteran's service-connected postoperative varicocele 
ilio-inguinal nerve had worsened, in that the scar from the 
surgery he had undergone had become tender.  Thus, the Board 
finds that under 38 C.F.R. § 3.157(b)(1), the 10 percent 
evaluation assigned to the veteran's painful scar should be 
October 3, 1996.

An effective date earlier than October 3, 1996, however, is 
not warranted under 38 C.F.R. § 3.157(b)(1).  Following the 
September 1995 surgery, in October 1995 and November 1995, 
the VA examiners stated the veteran's scar was well healed.  
The veteran did not report that the scar was painful, nor did 
the examiners make a finding of such.  The first 
documentation in the record which showed a tender scar was 
the October 3, 1996, VA outpatient treatment report.  In 
fact, the examiner noted that the veteran reported he "now" 
had pain in the left lower quadrant, which implies that the 
veteran did not have pain in the left lower quadrant 
previously.  Thus, an effective date earlier than October 3, 
1996, is not warranted, as there is no competent or objective 
evidence to establish an earlier effective date under 
38 C.F.R. § 3.157(b)(1).

Additionally, an earlier effective date under 38 C.F.R. 
§ 3.400(o)(1) and (2) would not be warranted, as the October 
3, 1996, VA outpatient treatment report established the 
earliest date that it was factually ascertainable that an 
increase in the veteran's service-connected postoperative 
varicocele ilio-inguinal nerve occurred.  There are no 
records between September 1995 and October 3, 1996, which 
established that the residual scar was tender and painful on 
objective demonstration, see 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001), to warrant a 10 percent evaluation prior to 
October 3, 1996.  See 38 C.F.R. § 3.400(o).

The Board notes that the veteran has argued that the 
10 percent evaluation for the scar should go all the way back 
to the date he was granted service connection for 
postoperative varicocele ilio-inguinal nerve, which would be 
December 1992.  However, the left inguinal scar was not in 
existence until September 1995, and thus the 10 percent 
evaluation for the scar may not possibly be awarded prior to 
September 1995.  As noted above, it is only factually 
ascertainable that a tender scar was present as of October 3, 
1996.  

Additionally, the veteran has argued he had had left groin 
pain since the incident in service.  To support this, he 
submitted a November 1998 statement from a VA physician, who 
stated the veteran had been suffering from chronic left 
inguinal pain as a result of the initial injury.  Such 
statement would not warrant an effective date of December 
1992, as the issue before the Board relates to the 10 percent 
evaluation assigned to the veteran's scar, which clearly did 
not exist prior to September 1995.

Accordingly, an effective date prior to October 3, 1996, is 
not warranted.  See 38 C.F.R. § 3.157(b)(1).

B.  Extraschedular Consideration

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. § 
3.321(a) (2001).  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

In April 1998, the Board remanded the matter of entitlement 
to an increased evaluation on an extraschedular basis, as the 
RO had not previously considered such issue.  The veteran's 
service-connected postoperative varicocele ilio-inguinal 
nerve pain was increased from 10 percent to 20 percent in a 
January 2001 rating decision, effective December 4, 1992.  
The 20 percent evaluation is assigned under Diagnostic Code 
7599-7120.  The Board notes that there is no Diagnostic Code 
that addresses the veteran's service-connected disability and 
thus the RO has evaluated it under a closely related 
condition; here, varicose veins.  Under Diagnostic Code 7120, 
a 20 evaluation is warranted for persistent edema, 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2001).  A 40 percent 
evaluation is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  Id.  A 60 percent rating is warranted for 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  Id.  A 
100 percent rating is warranted for massive, board-like edema 
with constant pain at rest.  Id.

In a June 1998 supplemental statement of the case, the RO 
determined that the veteran's service-connected disability 
did not show exceptional circumstances, which would place him 
in a different position from other veterans with similar 
schedule evaluations.  It determined that the current 
evaluation compensated him for the impairment to his earning 
capacity.

The Board has reviewed the evidence of record and also finds 
that referral for consideration of an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) is not in 
order.  The reasons for such determination follow.

Specifically, the evidence in this case fails to show that 
the veteran's postoperative varicocele ilio-inguinal nerve, 
in and of itself, now causes or has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  The veteran was hospitalized for one day in 
September 1995.  Additionally, in a substantive appeal, he 
stated he had an injection done in November 1999 related to 
his service-connected postoperative varicocele ilio-inguinal 
nerve.  The veteran has been service connected for the 
postoperative varicocele ilio-inguinal nerve since he was 
discharged from service in 1992.  The record reflects that 
two procedures have been conducted related to the veteran's 
service-connected postoperative varicocele ilio-inguinal 
nerve, which would not be indicative of frequent periods of 
hospitalization.  

Additionally, the majority of the veteran's complaints 
related to his service-connected postoperative varicocele 
ilio-inguinal nerve are that he cannot play sports, he has 
difficulty sleeping, and he has difficulty with intercourse.  
These activities do not interfere with his employment to an 
extent greater than that contemplated by the 20 percent 
evaluation currently in effect.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7599-7120.  He did testify in the September 
1996 RO hearing that he had missed a lot of work due to his 
postoperative varicocele ilio-inguinal nerve, but the Board 
finds that the veteran has not establish marked interference 
with his employment.

The Board recognizes the veteran clearly has pain in his left 
testicle.  However, the competent and probative evidence of 
record does not demonstrate any competent opinion that the 
veteran is markedly affected in his employment due to his 
postoperative varicocele ilio-inguinal nerve.  

Notably, 38 C.F.R. § 3.321(b)(1) provides for higher, 
extraschedular ratings in exceptional circumstances whereas 
the percentage ratings under the Schedule are representative 
of the average impairment in earning capacity resulting from 
diseases and injuries.  Under 38 C.F.R. § 4.1, it 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  What the veteran has not shown in this case 
is that his postoperative varicocele ilio-inguinal nerve, in 
and of itself, results in unusual disability or impairment 
that renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.



ORDER

Entitlement to an effective of October 3, 1996, for the grant 
of a 10 percent evaluation for painful scar, postoperative 
varicocele, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

An extraschedular evaluation for postoperative varicocele 
ilio-inguinal nerve is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

